DETAILED ACTION

Response to Arguments
Applicant's arguments filed 10/19/22 have been fully considered but they are not persuasive.  Applicant asserts that Bruckner does not disclose sensor data supplied by a magnetic field sensor which is indicative of a load condition that represents a load quantity.  However, the claim only requires that the sensor’s data be “at least partially indicative of” the load condition.  Bruckner discloses that its device may have a magnetic field sensor, and raw data from the sensor would inherently be at least partially indicative of a load condition that represents a load quantity.  Any movement (or lack thereof) of the device of Bruckner, which would be reflected by the sensor, would at least be partially a function of a loading amount.  Furthermore, a magnetic field sensor can only provide raw data of magnetic flux and cannot make any determination of a load condition – a processor or controller would be required to analyze the sensor’s output to make the determination.
Applicant asserts that “the present claims recite a device configured to perform the stated functions or operate as recited.”  However, the claims only state that the casing, sensor module, and output module are configured to perform stated functions.  The claims do not state that the device as a whole is configured to perform any function.  The sensor module is interpreted to be a magnetic field sensor, and a magnetic field sensor is only capable of providing raw sensor output, so configuring the sensor to provide data representative of certain conditions does not impart a structural limitation on the sensor.
As to Applicant’s remarks regarding claim 10, the limitations are intended use because nothing is claimed to be configured to perform the functions recited in the claim.
Applicant is advised that if it wishes functional limitations to be positively recited as structural requirements of the device, and not intended use, the claims should clearly indicate that physical components are structurally arranged to perform the function (e.g. a spatial placement of the component specifically to perform the function and not merely a placement that could perform the function) and/or a controller is configured to perform the functions (the configuration representing software and/or processing instructions).  Claiming a configuration of a sensor is intended use because a sensor per se cannot be configured to make a determination, analyze data, or selectively sense characteristics of a surrounding environment.
Applicant is further advised that while the sensor module is described to “determine sensor data characteristic of the condition of the treatment chamber of the household appliance and/or the device” in the disclosure, the disclosure does not clearly set forth that the sensor module actually makes a determination of a condition of the treatment chamber, device, or load condition.  “Determining sensor data characteristic of the condition” means that sensor data, not a condition, is determined.  Sensor data is understood to be a raw data output from a sensor.

Response to Amendments
Amendments to the claims overcome the rejection of claims 1-14 and 16-19 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
The rejection of claims 1-14 and 16-19 under 35 USC 102(a)(1) set forth in the prior Office action is withdrawn in order to present new rejections in view of amendments to the claims.
	


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states that sensor data is supplied by the sensor module, sensor data is supplied by the sensor, and that the sensor data at least partially represents data supplied by the sensor.  It is unclear what is meant be “sensor data,” where the sensor data originates, and if there is a distinction between sensor module sensor data and sensor sensor data.  For purposes of examination the sensor module is interpreted to be the sensor, and the sensor data is interpreted to be raw data from the sensor.
In claim 1 it is unclear how a sensor module (i.e. sensor) can determine a condition of a treatment chamber or device.
Claim 1 states that the sensor data “at least partially represents data supplied by said at least one sensor.”  It is unclear how sensor data could only partially represent data supplied by a sensor (i.e. sensor data).
Claim 1 states that the sensor module determines a condition of the treatment chamber and/or the device, but also states that the sensor data is indicative of a load condition of the treatment chamber.  It is unclear if a condition of the treatment chamber is the same as a load condition of the treatment chamber.
Remaining claims are rejected due to their dependency on a claim from which they depend.

Note on Intended Use
Applicant is advised that claims of the instant application cite structural limitations with intended uses as further limitations of the subject matter.  If prior arts disclose all claimed structural limitations so that the structural limitations of the arts are capable to operate in desired functions as required, the prior art would anticipate or teach the claimed structural limitations.  Intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530.  The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey, 152 USPQ 235, 238.  Purpose to which apparatus is to be put and expression relating apparatus to contents thereof during the intended operation are not significant in determining patentability of an apparatus claim, Ex parte Thibault, 164 USPQ 666.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d 1647.
Applicant is advised that data related to a condition of the treatment chamber is a functional use of the device and does not impart any structural limitation of the device itself.  How the device is used and the data is collects is an intended use of the device not germane to patentability.  Since data received, determined, analyzed, and/or recognized by the sensor module is not a structural limitation of the device, the claims have been interpreted accordingly.  As such, claimed subject matter regarding the type of data and the information or conditions it represents do not further limit the claimed device.  It is noted that the prior art must disclose, teach, or render obvious a device that is capable of performing the claimed functions.  The claims are interpreted and examined against prior art accordingly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE102010028354A1 by Brueckner et al.
As to claim 1, Brueckner discloses a device for use in a household appliance comprising a casing (fig. 1) that can be placed in a treatment chamber of a household appliance; wherein the casing comprises an output module (dosing device 2) to dispense a preparation; and a sensor module with a magnetic field sensor (para. 74) capable of supplying data related to the condition of the treatment chamber (para. 84) or the device; wherein the determined data may be indicative of a load condition, such as a load quantity, of the treatment chamber; and wherein the dispensing, amount of preparation, and composition of the preparation is capable of being at least partially based on the sensor data (see para. 23).
As to claims 2-4, the device disclosed by Brueckner is capable of performing the claimed functions or operating as recited in the claims.
As to claim 5, Brueckner discloses further sensors including a temperature sensor, optical sensor, conductivity sensor, and acceleration sensor (para. 74).
As to claim 6, Brueckner discloses that the device has means to communicate with a household appliance (paras. 85, 88) and is thus capable of communicating with a household appliance.
As to claims 7-13, the device disclosed by Brueckner is capable of performing the claimed functions or operating as recited in the claims.
As to claim 14, Brueckner discloses a system comprising the device of claim 1 and a household appliance (para. 1).
As to claims 16-18, the device disclosed by Brueckner is capable of performing the claimed functions or operating as recited in the claims.
As to claim 19, Brueckner discloses further sensors including a temperature sensor, optical sensor, conductivity sensor, and acceleration sensor (para. 74) and that the device has means to communicate with a household appliance and a server (paras. 85, 88) and is thus capable of communicating with a household appliance.  The device disclosed by Brueckner is capable of performing the claimed functions or operating as recited in the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711